                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION
______________________________________________________________________
FATHIREE ALI,

       Plaintiff,

v.                                                               No. 18-13193

JOHANNA BETTS, P.C., BARBARA STOREY,
HEIDI E. WASHINGTON, and
MICHIGAN DEPARTMENT OF CORRECTIONS, et. al.,


     Defendants.
____________________________________________/

           OPINION AND ORDER DISMISSING COMPLAINT IN PART AND
            TRANSFERRING CASE TO THE UNITED STATES DISTRICT
               COURT FOR THE WESTERN DISTRICT OF MICHIGAN

       Plaintiff Fathiree Ali, incarcerated at the Lakeland Correctional Facility in

Coldwater, Michigan, filed a civil rights complaint pursuant to 42 U.S.C. § 1983. In his

complaint, Plaintiff asserts a variety of constitutional and state law claims against

Defendants arising out of the conditions of his incarceration at either the Muskegon

Correctional Facility or the Oaks Correctional Facility. For the reasons stated below, the

court summarily dismisses the complaint against Defendant Michigan Department of

Corrections. The court will transfer the remainder of the complaint to the United States

District Court for the Western District of Michigan for further proceedings.

                                     I. BACKGROUND

       Plaintiff is currently incarcerated at the Lakeland Correctional Facility in

Coldwater, Michigan (Dkt. #1, PageID 2), located in the Western District of Michigan.

During the events described in his complaint, Plaintiff was incarcerated at the Muskegon
Correctional Facility in Muskegon, Michigan and the Oaks Correctional Facilitate

Manistee, Michigan. (Dkt. #1, PageID 2.) Both of these facilities are also located in the

Western District of Michigan. The three named Defendants, Johanna Betts, Barbara

Storey, and Heidi Washington, all work at various locations in the Western District of

Michigan. Plaintiff also sues the Michigan Department of Corrections (“MDOC”).

                                       II. STANDARD

       Plaintiff has been allowed to proceed without prepayment of fees. See 28 U.S.C.

§ 1915(a). When a plaintiff is authorized to proceed in forma pauperis, the court must

dismiss the complaint if the action is frivolous, malicious, fails to state a claim, or seeks

monetary recovery from a party immune to such relief. 28 U.S.C. § 1915(e)(2)(B). “A

complaint ‘is frivolous where it lacks an arguable basis either in law or in fact.’” Moore v.

Trump, No. 17-2192, 2018 U.S. App. LEXIS 18713, at *2 (6th Cir. July 9, 2018) (citing

Neitzke v. Williams, 490 U.S. 319, 325 (1989)).

                                      III. DISCUSSION

       Plaintiff’s constitutional claims against Defendant MDOC fail as a matter of law

and must be dismissed. Defendant MDOC is not a “person” subject to suit under 42

U.S.C. § 1983, and thus the Eleventh Amendment bars Plaintiff’s action against it.

Harrison v. Michigan, 722 F.3d 768, 771 (6th Cir. 2013) (“We have consistently held that

neither MDOC nor the parole board is a ‘person’ that may be sued for money damages

under § 1983”); see also Diaz v. Mich. Dep’t of Corr., 703 F.3d 956, 962 (6th Cir. 2013);

Rodgers v. Michigan Dept. of Corrections, 29 F. App’x. 259, 260 (6th Cir. 2002).

Accordingly, the court will dismiss Plaintiff’s constitutional claims against Defendant

MDOC.



                                              2
       The remaining will be transferred to the United States District Court for the

Western District of Michigan because venue is not proper in this district. Venue is not

proper because Plaintiff has not alleged that any acts, events, or omissions forming the

basis of his lawsuit took place in this district. See Miles v. WTMX Radio, 15 F. App’x.

213, 215 (6th Cir. 2001). For the convenience of parties and witnesses, and in the

interest of justice, a district court may sua sponte transfer any civil action to another

district where the action might have been brought. See Schultz v. Ary, 175 F. Supp. 2d

959, 964 (W.D. Mich. 2001); United States v. P.J. Dick, Inc., 79 F. Supp. 2d 803, 805–

06 (E.D. Mich. 2000); 28 U.S.C. § 1404(a).

       The factors that guide a district court’s discretion in deciding whether to transfer a

case include: (1) the convenience of the witnesses; (2) the location of relevant

documents and the relative ease of access to sources of proof; (3) the convenience of

the parties; (4) the locus of the operative facts; (5) the availability of process to compel

the attendance of unwilling witnesses; (6) the relative means of the parties; (7) the

forum’s familiarity with governing law; (8) the weight accorded the plaintiff’s choice of

forum; and (9) trial efficiency and interests of justice, based upon the totality of the

circumstances. Overland, Inc. v. Taylor, 79 F. Supp. 2d 809, 811 (E.D. Mich. 2000).

       The Court concludes that for both the convenience of the parties and witnesses,

and in the interests of justice, the present matter must be transferred to the Western

District of Michigan. The primary factor in making this determination is that all of the

“operative facts” in this case took place in the Western District of Michigan. Additionally,

all named defendants reside in the Western District. See O'Neill v. Battisti, 472 F. 2d

789, 791 (6th Cir.1972) (holding that public officials “reside” in the county where they



                                              3
perform their official duties). Finally, the witnesses and files necessary to prosecute

these claims are located in the Western District of Michigan and the burden of

transporting Plaintiff to this judicial district would be significant. For these reasons,

transfer of this action to the Western District of Michigan is proper.

                                                                       IV. CONCLUSION

             The court concludes that venue in this action lies in the Western District of

Michigan, where Plaintiff alleges that the actions giving rise to this complaint occurred.

Accordingly, this matter will be transferred to that district for further proceedings.

                                                                             s/Robert H. Cleland             /
                                                                             ROBERT H. CLELAND
                                                                             UNITED STATES DISTRICT JUDGE
Dated: October 24, 2018

I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, October 24, 2018, by electronic and/or ordinary mail.

                                                                             s/Lisa Wagner                   /
                                                                             Case Manager and Deputy Clerk
                                                                             (810) 292-6522
S:\Cleland\Cleland\HEB\Civil\18-13193.ALI.partial.dismissal.HEB.docx




                                                                         4
